Case 2:19-cv-00864-SPC-MRM Document 45 Filed 05/15/20 Page 1 of 4 PageID 344



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  AT FORT MYERS

 ZSR PATLAYICI SANAYI A.S.,

                Plaintiff,                          CASE NO. 2:19-cv-00864-SPC-MRM

        v.

 MATTHEW SARAC,
 SARAC DISTRIBUTORS LLC,
 And YAVEX LLC,

                Defendants.


           UNOPPOSED/CONSENT MOTION FOR EXTENSION OF TIME
         TO RESPOND TO PLAINTIFF’S MOTION TO DISMISS AND STRIKE

       Defendants Matthew Sarac, Sarac Distributors LLC, and Yavex LLC (collectively

“Defendants”), by and through its undersigned counsel, and with the consent of Plaintiff,

respectfully requests that this Honorable Court enter an Order extending Defendants’ time to file

a response to Plaintiff’s Motion to Dismiss Certain of Defendants’ Counterclaims and to Strike

Certain of Defendants’ Affirmative Defenses (Dkt. No. 44) by one week, to May 28, 2020. In

support of this motion, Defendant states as follows:

       1.      Defendants filed their Answer to the First Amended Complaint, Affirmative

Defenses, Counterclaim and Jury Demand on March 26, 2020. (Dkt. No. 41).

       2.      After receiving an extension of time (see Dkt. Nos. 42 & 43), on May 7, 2020,

Plaintiff filed a Motion to Dismiss Certain of Defendants’ Counterclaims and to Strike Certain of

Defendants’ Affirmative Defenses (Dkt. No. 44).

       3.      Defendants’ deadline to file a response to the Motion to Dismiss is currently May

21, 2020.




                                                1
Case 2:19-cv-00864-SPC-MRM Document 45 Filed 05/15/20 Page 2 of 4 PageID 345



       4.      The undersigned has made efforts to consult with Defendants about the Motion to

Dismiss, but we have not yet had a meaningful opportunity to address the arguments with our

client. This is largely a result of the COVID-19 pandemic and its impact on Defendants’

operations. Specifically, Defendants have had limited operations over the past several weeks.

Matthew Sarac, our chief contact for Defendants, has been working on an extremely limited basis

while caring for his young child since his wife, a doctor, has been working extensive hours treating

COVID-19 patients. As a result, to date, Mr. Sarac has been unable to meaningfully address the

Motion and/or discuss a possible response.

       5.      In light of the current responsive deadline, and in an effort to conserve judicial

resources and assure a complete and accurate response to the Motion, this office inquired with

Plaintiff about a one week extension of the time to respond to the Motion, which was consented to

by Plaintiff’s counsel.

       6.      Accordingly, Defendants respectfully move this Honorable Court and respectfully

request that an Order be entered which extends the time for Defendants to respond to the Motion

to Dismiss until May 28, 2020.

       7.      This Motion is brought in good faith, with an intent to conserve judicial resources,

and is not sought for any dilatory purpose. Neither the parties nor the administration of justice

will be prejudiced by the granting of this Consent Motion.

       WHEREFORE, Defendants respectfully request that the instant Unopposed/Consent

Motion be granted, and that Defendants’ time to respond to Plaintiff’s Motion to Dismiss (Dkt.

No. 44) be extended by one week, to May 28, 2020.




                                                 2
Case 2:19-cv-00864-SPC-MRM Document 45 Filed 05/15/20 Page 3 of 4 PageID 346



                     CERTIFICATE OF PRE-FILING CONFERENCE

       Pursuant to Local Rule 3.01(g), the undersigned certifies that he has conferred in good faith

with counsel for Plaintiff regarding the above-referenced matters, and Plaintiff’s counsel has

consented to the relief requested herein. Counsel for the parties conferred via telephone and

electronic mail on May 14, 2020.

       Submitted this 15th day of May 2020




                                                Respectfully submitted,

                                           By: s/Ryan L. Erdreich
                                               Ryan L. Erdreich, Esq. (Florida Bar No.: 65712)
                                               rerdreich@pmlegalfirm.com
                                               PISCIOTTI MALSCH
                                               30 Columbia Turnpike, Suite 205
                                               Florham Park, New Jersey 07932
                                               Telephone: (973) 245-8100
                                               Facsimile: (973) 245-8101

                                                Attorneys for Defendants Matthew Sarac, Sarac
                                                Distributors LLC, and Yavex LLC




                                                3
Case 2:19-cv-00864-SPC-MRM Document 45 Filed 05/15/20 Page 4 of 4 PageID 347



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 15th day of May 2020, I caused the foregoing

to be electronically filed with the Clerk of the Court and served on counsel for all parties via the

Court’s Electronic Case Filing System.


Dated: May 15, 2020



                                            By: s/ Ryan L. Erdreich
                                                Ryan L. Erdreich, Esq.
                                                Florida Bar No.: 65712




                                                 4
